Name: Commission Regulation (EEC) No 3467/90 of 30 November 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 90 No L 336/39Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3467/90 of 30 November 1990 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2 (1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3272/90 (4), as amended by Regulation (EEC) No 3355/90 f5) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3272/90 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided in article 2 for in Regula ­ tion (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 December 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10. 6 . 1985, p. 15. 0 OJ No L 197, 26. 7. 1988 , p. 11 . (3) OJ No L 201 , 27. 7 . 1988 , p. 2. (4) OJ No L 314, 14. 11 . 1990, p. 10 . ft OJ No L 324, 23. 11 . 1990, p. 25 No L 336/40 Official Journal of the European Communities 1 . 12. 90 ANNEX to the Commission Regulation of 30 November 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period  Spain  Portugal  another Member State Seed processed in first period  Spain  Portugal  another Member State Seed processed in second period  Spain  Portugal  another Member State Seed processed in third period  Spain  Portugal  another Member State Seed processed in fourth period  Spain  Portugal  another Member State Seed processed in fifth period  Spain  Portugal  another Member State 0,000 18,583 18,583 18,299 18,299 18,299 18,157 18,157 18,157 18,030 18,030 18,030 18,201 18,201 18,201 18,343 18,343 18,343 24,127 24,127 (*) 24,127 23,843 23,843 23,843 23,701 23,701 23,701 23,574 23,574 23,574 23,745 23,745 23,745 23,887 23,887 23,887 24,127 24,127 24,127 23,843 23,843 23,843 23,701 23,701 23,701 23,574 23,574 23,574 23,745 23,745 23,745 23,887 23,887 23,887 (') Special aid.